Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a solid-state battery comprising an anode and a sulfide first solid electrolyte layer, classified in H01M 50/431.
II. Claims 11-18, drawn to a solid-state battery comprising an anode; a sulfide first solid electrolyte layer and an oxide second solid electrolyte layer with an interface between the first solid electrolyte layer and the second electrolyte layer, classified in H01M 4/134.
III. Claims 19-20, drawn to a solid-state battery comprising an anode comprising a three-dimensional scaffold of lithium metal with surfaces of the three-dimensional scaffold having a first solid electrolyte interface, classified in H01M 4/405.
The inventions are independent or distinct, each from the other because:
Inventions I and II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different effects such Invention I requires a solid-state battery comprising an anode comprising microspheres of lithium metal having a diameter of 3-4 um and a sulfide first solid electrolyte layer versus Invention II requires a solid-state battery comprising an anode; a sulfide first solid electrolyte layer and an oxide second solid electrolyte layer with an interface between the first solid electrolyte layer and the second electrolyte layer versus Invention III requires a solid state battery comprising an anode comprising a three-dimensional scaffold of lithium metal with surfaces of the three-dimensional scaffold having a first solid electrolyte interface.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:If you choose Invention I:A solid-state battery cell comprising:A) an anode comprising lithium metal embedded in an ion and electron conducting oxide based material comprising:      i) LiNbOx or     ii) an oxide-based material from the specification (if chosen, please pick one);     iii) individual microspheres having a first solid electrolyte interface (please pick one material from the specification); AND     iv) a) further comprising a lithium metal layer as cited in claim 8 or          b) does not further comprise a lithium metal layer;B)   i) further comprising an oxide-based second solid electrolyte layer between the first solid electrolyte layer and the anode active material comprising:         a) LLZTO or         b) an oxide-based material cited in the specification (if chosen, please pick one), with an interface between the first solid electrolyte layer and the second electrolyte layer (please define the material from the specification); or      ii) does not further comprise an oxide-based second solid electrolyte layer;
AND
C) a first solid electrolyte layer between the cathode and anode comprising sulfide comprising:     i) LGPS or     ii) a sulfide material from the specification (if chosen, please pick one).  If you choose Invention II:A solid-state battery cell comprising:A) an anode comprising lithium metal embedded in an ion and electron conducting oxide based material comprising:      i) LiNbOx or     ii) an oxide-based material from the specification (if chosen, please pick one);     iii) individual microspheres having a first solid electrolyte interface (please pick one material from the specification);      iv) comprising an oxide-based second solid electrolyte layer between the first solid electrolyte layer and the anode active material comprising:         a) LLZTO          b) an oxide-based material cited in the specification (if chosen, please pick one), with an interface between the first solid electrolyte layer and the second electrolyte layer (please define the material from the specification); AND    v) a) further comprising a lithium metal layer as cited in claim 16 or          b) does not further comprise a lithium metal layer;AND     
B) a first solid electrolyte layer between the cathode and anode comprising sulfide comprising:     i) LGPS or     ii) a sulfide material from the specification (if chosen, please pick one).If you choose Invention III:A solid-state battery cell comprising:A) an anode comprising a three-dimensional scaffold lithium metal embedded in an ion and electron conducting oxide based material (please pick one from the specification);B) an oxide-based second solid electrolyte layer between the first solid electrolyte layer and the anode active material (please pick one from the specification)with an interface between the first solid electrolyte layer and the second electrolyte layer  (please define the material from the specification);AND    
C) a first solid electrolyte layer between the cathode and anode comprising sulfide (please pick a material from the specification).           The species are independent or distinct because the materials are each very different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 11 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity to request an oral election to the above restriction and election of species requirement, therefore did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727